Case 3:21-cv-03751-ZNQ-DEA Document 33 Filed 08/16/21 Page 1 of 4 PageID: 545




Andrew Muscato
Jay B. Kasner (pro hac vice)
Alexander C. Drylewski (pro hac vice)
SKADDEN, ARPS, SLATE,
 MEAGHER & FLOM LLP
(A Delaware Limited Liability Partnership)
One Manhattan West
New York, New York 10001
(212) 735-3000 (Telephone)
(212) 735-2000 (Facsimile)
Email: andrew.muscato@skadden.com
       jay.kasner@skadden.com
       alexander.drylewski@skadden.com

Attorneys for Defendants Aquestive Therapeutics Inc.,
Keith J. Kendall, John T. Maxwell and Daniel Barber

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

------------------------------x
----                                                         :   Civil Action No. 3:21-cv-03751-ZNQ-DEA
DEANNA LEWAKOWSKI, Individually:
and on behalf of all others similarly situated,:                 Oral Argument Requested
                                                             :
                                   Plaintiff,
                                                             :   NOTICE OF MOTION OF
                            v.                               :   DEFENDANTS AQUESTIVE
                                                             :   THERAPEUTICS INC.,
AQUESTIVE THERAPEUTICS INC.,                                 :   KEITH J. KENDALL, JOHN T.
KEITH J. KENDALL, and JOHN T.                                :   MAXWELL and DANIEL BARBER TO
MAXWELL,                                                     :   (1) DISMISS THE AMENDED
                                                             :    COMPLAINT AND (2) STRIKE
                                   Defendants.               :   ALLEGATIONS THEREIN       __
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - :x
                           ---                               :
                                                             :
                                                             :
Case 3:21-cv-03751-ZNQ-DEA Document 33 Filed 08/16/21 Page 2 of 4 PageID: 546




TO: Laurence M. Rosen
    THE ROSEN LAW FIRM P.A.
    One Gateway Center, Suite 2600
    Newark, New Jersey 07102

      Jonathan Horne
      THE ROSEN LAW FIRM P.A.
      275 Madison Avenue, 40th Floor
      New York, NY 10016

      Lead Counsel to Lead Plaintiff



      PLEASE TAKE NOTICE that on November 15, 2021, Defendants Aquestive

Therapeutics Inc., Keith J. Kendall, John T. Maxwell and Daniel Barber (the

“Defendants”) shall move before the Honorable Zahid N. Quraishi, United States

District Judge, at the Clarkson S. Fisher Building & U.S. Courthouse, 402 East State

Street Trenton, NJ 08608, for an Order: (i) dismissing the Amended Complaint with

prejudice pursuant to Federal Rules of Civil Procedure (“FRCP”) 9(b) and 12(b)(6)

and the Private Securities Litigation Reform Act, 15 U.S.C. § 78u-4; (ii) striking

certain allegations therein pursuant to FRCP 12(f); and (iii) granting such other and

further relief as this Court may deem just and proper.

      PLEASE TAKE FURTHER NOTICE that in support of their motion,

Defendants will rely on the Memorandum of Law and the Certification of Andrew

Muscato with exhibits dated August 16, 2021 that are being submitted herewith,

together with all prior papers and proceedings herein.


                                         2
Case 3:21-cv-03751-ZNQ-DEA Document 33 Filed 08/16/21 Page 3 of 4 PageID: 547




      PLEASE TAKE FURTHER NOTICE that annexed hereto is a proposed form

of Order on the motion.

      PLEASE TAKE FURTHER NOTICE that Defendants respectfully request

oral argument on the motion.

Dated: August 16, 2021             SKADDEN, ARPS, SLATE,
                                   MEAGHER & FLOM LLP
                                   (A Delaware Limited Liability
                                    Partnership)

                                   Attorneys for Defendants Aquestive
                                   Therapeutics Inc., Keith J. Kendall, John
                                   T. Maxwell and Daniel Barber


                                   By: s/Andrew Muscato
                                         Andrew Muscato

                                   Jay B. Kasner (pro hac vice)
                                   Alexander C. Drylewski (pro hac vice)




                                      3
Case 3:21-cv-03751-ZNQ-DEA Document 33 Filed 08/16/21 Page 4 of 4 PageID: 548




                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of (i) this Notice of Motion, (ii) the accompanying

Memorandum of Law, (iii), the accompanying Certification of Andrew Muscato

with exhibits dated August 16, 2021, and (iv) a Proposed Order granting the motion

were filed electronically with the United States District Court for the District of New

Jersey through the Court's ECF System on this date. The Notice of Electronic Filing

constitutes service on all parties under Rule 14(b)(1) of this Court's ECF Policies

and Procedures listed in Local Civil Rule 5.2.

Dated: August 16, 2021

                                              s/ Andrew Muscato
                                              Andrew Muscato




                                          4
